AGREEMENT




CONCERNING THE EXCHANGE OF SECURITIES




BY AND AMONG




NATCO INTENATIONAL INC.




AND




LASSEN ENERGY, INC. AND




THE SECURITY HOLDERS OF LASSEN ENERGY, INC.





INDEX

Page

ARTICLE I – Exchange of Securities

Exchange of Securities

1.1

Issuance of Securities

1.2

Exemption from Registration

ARTICLE II – Representations and Warranties of Lassen

Representations and Warranties of Lassen and Lassen Security Holders

2.1

Organization

2.2

Capital

2.3

Authorized Capital

2

2.4

Paid Up Capital

2

2.5

No Furhter Rights

2

2.6

Indebtedness

2

2.7

Material Transactions

3

2.8

Corporate Records

3

2.9

Subsidiaries

3

2.10

Directors and Officers

3

2.11

Financial Statements

3

2.12

Absense of Changes

3

2.13

Absense of Undisclosed Liabilties

2.14

Taz Returns

4

2.15

Investigation of Financial Condition

4

2.16

Intellectual Propoerty Rights

4

2.17

Compliance with Laws

4

2.18

Litigation

4

2.19

Authority

4

2.20

Ability to Carry Out Obligations

5

2.21

Full Disclosure

5

2.22

Assets

5

2.23

Material Contracts

5

2.24

Indemnification

5

2.25

Criminal or Civil Assets

5

2.26

Restricted Securities

6

ARTICLE III – Representations and Warranties of NATCO

Representations and Warranties of NATCO

3.1

Organization

3.2

Capital

3.3

Subsidiaries

3.4

Directors and Officers

3.5

Financial Statements

3.6

Absence of Changes

3.7

Absence of Undisclosed Liabilities

3.8

Tax Returns

3.9

Investigation of Financial Condition

3.10

Intellectual Property Rights

8

3.11

Compliance with Laws

3.12

Litigation

3.13

Authority

3.14

Ability to Carry Out Obligations

3.15

Full Disclosure

3.16

Assets

3.17

Material Contracts

3.18

Indemnification

3.19

Criminal or Civil Acts

ARTICLE IV – Covenants Prior to the Closing Date

Covenants Prior to the Closing Date

4.1

Investigative Rights

4.2

Conduct of Business

4.3

Confidential Information

4.4

Notice of Non-Compliance

ARTICLE V – Conditions Precedent to NATCO’ Performance

Conditions Precedent to NATCO’s Performance

5.1

Conditions

5.2

Accuracy of Representations

5.3

Performance

5.4

Absence of Litigation

5.5

Officer’s Certificate

5.6

Corporate Action

5.7

Acceptance of Financial Statements

ARTICLE VI – Conditions Precedent to Lassen’s Performance

Conditions Precedent to Lassen’s Performance

6.1

Conditions

11

6.2

Accuracy of Representations

6.3

Performance

6.4

Absence of Litigation

6.5

Officer’s Certificate

6.6

Payment of Liabilities

6.7

Directors of NATCO

6.8

Officers of NATCO

ARTICLE VII – Closing

Closing

7.1

Closing

7.2

Documents In Escrow

12

7.3

Escrow Agent

2

7.4

Amendments

12

7.5

Indemnity

12

ARTICLE VIII – Covenants Subsequent to the Closing Date

Conditions Subsequent to the Closing Date

8.1

Conditions Subsequent

12

8.2

Release of Escrow

8.3

Registration and Listing

8.4

Corporate Action

14

8.5

Stock Consolidation

14




ARTICLE IX – Miscellaneous

Miscellaneous

9.1

Captions and Headings

9.2

No Oral Change

9.3

Non-Waiver

9.4

Time of Essence

9.5

Entire Agreement

9.6

Choice of Law

9.7

Counterparts

9.8

Notices

9.9

Binding Effect

9.10

Mutual Cooperation

9.11

Finders

9.12

Announcements

9.13

Expenses

9.14

Survival of Representations and Warranties

9.15

Exhibits

9.16

Termination, Amendment and Waiver

Attn: Raj-Mohinder Gurm, Chief Executive Officer




EXHIBITS




1.1

       List of Lassen Security Holders to Receive NATCO Stock

1.2

       Subscription Agreement

2.11       Lassen Financial Statements

2.13       Lassen Liability Schedule

2.22*  Lassen Assets

2.23    Lassen Material Contracts

2.25

    Form of Closing Opinion

3.5      NATCO Financial Statements

3.8      NATCO Tax Returns

3.12

    NATCO Litigation

3.16*  NATCO Assets

3.17

    NATCO Material Contracts




*if necessary





i










AGREEMENT




THIS AGREEMENT (“Agreement”) is made this 18th day of April, 2008, by and
between NATCO International Inc., a Delaware corporation (“NATCO”), Lassen
Energy, Inc., a California corporation (“Lassen”) and the security holders of
Lassen (the “Lassen Security Holders”) who are listed on Exhibit 1.1 hereto.




WHEREAS, NATCO desires to acquire all of the issued and outstanding common stock
of Lassen (“Lassen Stock”) from the Lassen Security Holders in exchange for
common stock of NATCO;




WHEREAS, all of the Lassen Security Holders agree to exchange one hundred
percent (100%) of the Lassen Stock they hold in Lassen for three hundred twenty
three million seven hundred and fifty thousand (323,750,000) shares of NATCO
common stock (the “NATCO Shares”); and




WHEREAS, the parties have agreed to complete this transaction in escrow pending
the completion of review and approval of Lassen’s technology by NATCO and the
completion of financing by Lassen (collectively the “Conditions Subsequent”).




NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties hereto agree as follows:




ARTICLE I

Exchange of Securities




1.1

Issuance of Securities. Subject to the terms and conditions of this Agreement,
NATCO agrees to issue and exchange the NATCO Shares for one hundred percent
(100%) of the issued and outstanding Lassen Stock held by the Lassen Security
Holders (the “Share Exchange”).  Prior to the Share Exchange, NATCO shall have
outstanding a total of twenty six million seven hundred forty thousand six
hundred and fourteen shares (26,747,614) of common stock issued and outstanding
on the Closing Date (as hereinafter defined) immediately prior to the issuance,
pursuant to the terms and control of the Escrow Agent (detailed in Section 8,
below), upon Closing (defined in Section 7.1) of three hundred and twenty three
million seven hundred fifty thousand  (323,750,000) shares of NATCO common stock
to the Lassen Security Holders.  The NATCO Shares will be issued directly to the
Lassen Security Holders on the Closing Date, pursuant to the schedule set forth
in Exhibit 1.1 and will be held in escrow in accordance with Article 7 pending
completion of the Conditions Subsequent.







1.2

Exemption from Registration. The parties hereto intend that the NATCO Shares to
be issued to the Lassen Security Holders shall be exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
pursuant to Section 4(2) and/or Regulation D of the Securities Act and rules and
regulations promulgated thereunder.  In furtherance thereof, each of the Lassen
Security Holders will execute and deliver to NATCO subscription agreements for
the NATCO Shares, a copy of which is attached as Exhibit 1.2, on the Closing
Date of this Agreement (the “Closing Date”).  

 













ARTICLE II

Representations and Warranties of Lassen and Lassen Security Holders




Lassen and Lassen Security Holders jointly and severally hereby represent and
warrant to NATCO that:




2.1

Organization. Lassen is a corporation duly organized, validly existing and in
good standing under the laws of California, has all necessary corporate powers
to own its properties and to carry on its business as now owned and operated by
it, and is duly qualified to do business and is in good standing in each of the
states where its business requires qualification.




2.2

Capital. The Lassen Security Holders will deliver 100% of its issued and
outstanding stock, subscriptions, options, rights, warrants, debentures,
instruments, convertible securities convertible preferred stock, or other
agreements or commitments obligating Lassen to issue any additional Lassen Stock
of any class.  There shall be no outstanding preferred stock of Lassen at the
time of the Closing.




2.3

Authorized capital.  The authorized capital of Lassen consists of 1,000,000,000
common shares, par value $.001 per share, of which 32,375,000 common shares are
issued and outstanding and there are no individuals or companies who or which
beneficially own, directly or indirectly, any of the issued and outstanding
shares of Lassen other than the Lassen Security Holders.




2.4

Paid up capital.  The Lassen Stock are validly issued and outstanding as fully
paid and non-assessable shares and the Lassen Security Holders are the
beneficial owners of and have the right and authority to dispose of and give
good and marketable title to the Lassen Stock free and clear of all liens,
charges, encumbrances and restrictions on transfer of any nature whatsoever save
those existing pursuant to applicable securities legislation.










2.5

No Further Rights.  There are no options, warrants, rights or agreements
outstanding with respect to the issued or unissued shares and there are no
securities convertible or exchangeable into shares of Lassen except as have
been, or may be in the event of a capital financing undertaken subsequent to the
execution of this Agreement, in writing disclosed to and approved by NATCO prior
to the Closing Date.  




2.6

Indebtedness.  Lassen is not indebted to the Lassen Security Holders and the
Lassen Security Holders are not indebted to Lassen, except as has been in
writing disclosed to and approved by NATCO prior to the Closing Date.




2.7

Material Transactions.  All material transactions of Lassen have been promptly
or properly recorded or filed in or with its respective books and records.




2.8

Corporate Records.  To the best of their knowledge, the minute book of Lassen
contains true, correct and complete copies of its articles, by-laws and other
documents, the minutes of every meeting of its Board of Directors and every
committee thereof, the minutes of shareholder meetings and every written
resolution of its directors and shareholders.  To the best of their knowledge,
the share certificate book, register of shareholders, register of transfers and
register of directors and officers of Lassen are complete and accurate.




2.9

Subsidiaries. Lassen currently does not own any subsidiaries.




2.10

Directors and Executive Officers. The names and titles of the directors and
executive officers of Lassen are as follows:




(a)




Name

 

Position

Darry Boyd

 

Director , Chief Executive Officer




(b)

Immediately upon the Final Closing, NATCO shall appoint Lassen’s designated
Board of Directors and management team.




2.11

Financial Statements. Lassen and Lassen Security Holders represent that Lassen
shall have the ability to provide and shall produce, at NATCO’s expense, within
forty-five (45) days of Closing, financial statements consisting of a balance
sheet and a related statements of income and cash flow for (I) the prior two (2)
fiscal years (or for the period since inception of Lassen, if less than two
years), (II) for the quarters subsequent to the most recent fiscal year and
(III) for the period subsequent to the most recent quarter if material changes
have occurred (the “Lassen Financial Statements”), which fairly and accurately
represent the financial condition of Lassen as of the respective dates and for
the periods involved, and such statements shall be prepared in accordance with
generally accepted accounting principles (GAAP).  The Lassen Financial
Statements shall state not greater than fifty thousand Dollars ($50,000.00) of
debt-related liabilities, excluding any cash sums lent for capital financing
purposes subsequent to the execution of this Agreement and prior to the Closing
Date.




2.12

Absence of Changes. Since December 31, 2007, there has not been any material
change in the financial condition or operations of Lassen, except as
contemplated by this Agreement.  As used throughout this Agreement, “material”
means:  Any change or effect (or development that, insofar as can be reasonably
foreseen, is likely to result in any change or effect) that causes substantial
increase or diminution in the business, properties, assets, condition (financial
or otherwise) or results of operations of a party.  Taken as a whole, material
change shall not include changes in national or international economic
conditions or industry conditions generally; changes or possible changes in
statutes and regulations applicable to a party; or the loss of employees,
customers or suppliers by a party as a direct or indirect consequence of any
announcement relating to this transaction.




2.13

Absence of Undisclosed Liabilities. As of the Closing Date, there are no
advances, debts, duties, endorsements, guarantees, liabilities, obligations,
responsibilities and undertakings of Lassen assumed, created, incurred or made,
whether voluntary or involuntary, however arising, whether due or not due,
absolute, contingent, liquidated or unliquidated, determined or undetermined,
direct or indirect, express or implied, and whether Lassen may be liable
individually or jointly with others, that is not reflected in the Lassen
Liability Schedule, attached as Exhibit 2.13.




2.14

Tax Returns. Lassen has made and filed any and all tax returns and other filings
as and when required by the relevant taxation authority, all of which are
accurate and complete in every material respect, and has made and remitted all
required employee deductions, tax remittances and other payments required by law
as and when required and is not currently required to make any further
assessment, reassessment, demand for payment or filing nor, to the knowledge of
the Lassen Security Holders and Lassen, after due inquiry, is any such action or
proceeding pending or threatened.




2.15

Investigation of Financial Condition. Without in any manner reducing or
otherwise mitigating the representations contained herein, NATCO, its legal
counsel and accountants shall have the opportunity to meet with Lassen’s
accountants and attorneys to discuss the financial condition of Lassen during
reasonable business hours and in a manner that does not interfere with the
normal operation of Lassen’s business.  Lassen shall make available to NATCO all
books and records of Lassen.




2.16

Intellectual Property Rights. Lassen owns or has the right to use all
trademarks, service marks, trade names, copyrights and patents material to its
business.

 

2.17

Compliance with Laws. To the best of the Lassen Security Holders’ and Lassen’s
knowledge, Lassen has complied with, and is not in violation of, applicable
federal, state or local statutes, laws and regulations, including federal and
state securities laws, except where such non-compliance would not have a
material adverse impact upon its business or properties.




2.18

Litigation. Lassen is not a defendant in any suit, action, arbitration or legal,
administrative or other proceeding, or governmental investigation which is
pending or, to the best knowledge of the Lassen Security Holders and Lassen,
threatened against or affecting Lassen or its business, assets or financial
condition.  Lassen is not in default with respect to any order, writ, injunction
or decree of any federal, state, local or foreign court, department, agency or
instrumentality applicable to it.  Lassen is not engaged in any material
litigation to recover monies due to it.




2.19

Authority. The Board of Directors of Lassen has authorized the execution of this
Agreement and the consummation of the transactions contemplated herein, and
Lassen has full power and authority to execute, deliver and perform this
Agreement, and this Agreement is a legal, valid and binding obligation of Lassen
and is enforceable in accordance with its terms and conditions.  A majority of
Lassen Security Holders have agreed to and have approved the terms of this
Agreement and the exchange of securities contemplated hereby.  




2.20

Ability to Carry Out Obligations. The execution and delivery of this Agreement
by Lassen and the performance by Lassen of its obligations hereunder in the time
and manner contemplated will not cause, constitute or conflict with or result in
(a) any breach or violation of any of the provisions of or constitute a default
under any license, indenture, mortgage, instrument, article of incorporation,
bylaw, or other agreement or instrument to which Lassen is a party, or by which
it may be bound, nor will any consents or authorizations of any party other than
those hereto be required, (b) an event that would permit any party to any
agreement or instrument to terminate it or to accelerate the maturity of any
indebtedness or other obligation of Lassen, or (c) an event that would result in
the creation or imposition of any lien, charge or encumbrance on any asset of
Lassen.




2.21

Full Disclosure. None of the representations and warranties made by the Lassen
Security Holders or Lassen herein or in any exhibit, certificate or memorandum
furnished or to be furnished by the Lassen Security Holders or Lassen, or on
their behalf, contains or will contain any untrue statement of material fact or
omit any material fact the omission of which would be misleading.




2.22

Assets. Lassen’s assets are fully included in Exhibit 2.22, to be made available
at or prior to Closing and such assets are not subject to any claims or
encumbrances except as indicated in Exhibit 2.22.




2.23

Material Contracts. A list of Lassen’s material contracts are attached hereto as
Exhibit 2.23, and such contracts shall be made available for inspection within
five (5) days prior to Closing.  

 

2.24

Indemnification. The Lassen Security Holders and Lassen agree to indemnify,
defend and hold NATCO harmless against and in respect of any and all claims,
demands, losses, costs, expenses, obligations, liabilities, damages, recoveries
and deficiencies, including interest, penalties and reasonable attorney fees
asserted by third parties against NATCO which arise out of, or result from (i)
any breach by Lassen or the Lassen Security Holders in performing any of its
covenants or agreements under this Agreement or in any schedule, certificate,
exhibit or other instrument furnished or to be furnished by Lassen under this
Agreement, (ii) a failure of any representation or warranty in this Article II
or (iii) any untrue statement made by Lassen or the Lassen Security Holders in
this Agreement.




2.25

Criminal or Civil Acts. For the period of five years prior to the execution of
this Agreement, no executive officer, director or principal stockholder of
Lassen has been convicted of a felony crime, filed for personal bankruptcy, been
the subject of a Commission or NASD judgment or decree, or is currently the
subject to any investigation in connection with a felony crime or Commission or
NASD proceeding.




2.26

Restricted Securities.  Lassen and the Lassen Security Holders acknowledge that
all of the NATCO Shares issued by NATCO are restricted securities and none of
such securities may be sold or publicly traded except in accordance with the
provisions of the Securities Act.




ARTICLE III

Representations and Warranties of NATCO




NATCO represents and warrants to Lassen that:




3.1

Organization. NATCO is a corporation duly organized, validly existing and in
good standing under the laws of Delaware, has all necessary corporate powers to
carry on its business, and is duly qualified to do business and is in good
standing in each of the states where its business requires qualification.




3.2

Capital. The authorized capital stock of NATCO consists of: i) fifty million
(50,000,000) shares of $0.001 par value common stock, of which approximately
twenty six million seven hundred forty seven thousand six hundred fourteen
(26,747,614) shares are currently outstanding; and ii) five million (5,000,000)
shares of $0.001 par value preferred stock, of which zero (0) shares are
currently are outstanding.  Prior to the Share Exchange, NATCO shall increase
its authorized capital to consist of: i) five hundred million (500,000,000)
shares of $0.001 par value common stock and ii) five million (5,000,000) shares
of $0.001 par value preferred stock.  Three hundred twenty three million seven
hundred and fifty thousand (323,750,000) additional shares of NATCO common stock
will be issued to the Lassen Security Holders pursuant to this Agreement at
Closing. All of the outstanding common stock is duly and validly issued, fully
paid and non-assessable. There are no outstanding subscriptions, rights,
debentures, warrants, instruments, convertible securities or other agreements or
commitments obligating NATCO to issue any additional shares of its capital stock
of any class.




3.3

Subsidiaries. NATCO does not have any subsidiaries or own any interest in any
other enterprise.




3.4

Directors and Officers. The name and titles of the director and executive
officers of NATCO are as follows:  




(a)

Name

 

Position

Raj-Mohinder Gurm




Gerry Podersky-Cannon

 

Director, President, Chief Executive Officer and Chief Financial Officer




Director, Secretary




(b)

Pursuant to this Agreement, NATCO shall appoint two (2) Lassen designees to the
board of directors, the first upon Closing, and the second within 90 days of
Final Closing (but in no event earlier than 45 days following Closing, pursuant
to Rule 14(f) of the 1934 Exchange Act;




(c)

Concurrent to this Agreement, Darry Boyd and NATCO will execute an employment
agreement naming Darry Boyd the Chief Executive Officer of NATCO effective the
date of Final Closing.




3.5

Financial Statements. Exhibit 3.5 hereto consists of the audited financial
statements of NATCO for the fiscal quarter ended March 31, 2007 and management
prepared financial statements for the three subsequent fiscal quarters
(collectively, the “NATCO Financial Statements”) The NATCO Financial Statements
have been prepared in accordance with generally accepted accounting principles
and practices consistently followed by NATCO throughout the period indicated,
and fairly present the financial position of NATCO as of the date of the balance
sheet included in the NATCO Financial Statements and the results of operations
for the period indicated.  




3.6

Absence of Changes. Since December 31, 2007, there has not been any material
change in the financial condition or operations of NATCO, except as publicly
filed with the Securities and Exchange Commission (“Commission”) or contemplated
by this Agreement.  As used throughout this Agreement, “material” means:  Any
change or effect (or development that, insofar as can be reasonably foreseen, is
likely to result in any change or effect) that causes substantial increase or
diminution in the business, properties, assets, condition (financial or
otherwise) or results of operations of a party.  Taken as a whole, material
change shall not include changes in national or international economic
conditions or industry conditions generally; changes or possible changes in
statutes and regulations applicable to a party; or the loss of employees,
customers or suppliers by a party as a direct or indirect consequence of any
announcement relating to this transaction.




3.7

Absence of Undisclosed Liabilities. As of the Closing Date, NATCO shall not have
any material debt, liability or obligation of any nature, whether accrued,
absolute, contingent or otherwise, and whether due or to become due, that is not
reflected in the NATCO Financial Statements.  All liabilities of NATCO will be
assigned to a company to be nominated by NATCO by the Closing Date.




3.8

Tax Returns. NATCO has filed all federal, state and local tax returns required
by law and have paid all taxes, assessments and penalties due and payable. The
provisions for taxes, if any, reflected in Exhibit 3.8 are adequate for the
periods indicated.  There are no present disputes as to taxes of any nature
payable by NATCO.




3.9

Investigation of Financial Condition. Without in any manner reducing or
otherwise mitigating the representations contained herein, Lassen, its legal
counsel and accountants shall have the opportunity to meet with NATCO’s
accountants and attorneys to discuss the financial condition of NATCO during
reasonable business hours and in a manner that does not interfere with the
normal operation of NATCO’s business.  NATCO shall make available to Lassen all
books and records of NATCO.




3.10

Intellectual Property Rights. NATCO has no trademarks, service marks, trade
names, copyrights or patents material to its business.

 

3.11

Compliance with Laws. To the best of NATCO’s knowledge, NATCO has complied with,
and is not in violation of, applicable federal, state or local statutes, laws
and regulations, including federal and state securities laws, except where such
non-compliance would not have a material adverse impact upon its business or
properties.




3.12

Litigation. NATCO is not a defendant in any suit, action, arbitration or legal,
administrative or other proceeding, or governmental investigation which is
pending or, to the best knowledge of NATCO, threatened against or affecting
NATCO or its business, assets or financial condition except as indicated in
Exhibit 3.12.  NATCO is not in default with respect to any order, writ,
injunction or decree of any federal, state, local or foreign court, department,
agency or instrumentality applicable to it.  NATCO is not engaged in any
material litigation to recover monies due to it except as indicated in Exhibit
3.12.




3.13

Authority. The Board of Directors of NATCO has authorized the execution of this
Agreement and the consummation of the transactions contemplated herein, and
NATCO has full power and authority to execute, deliver and perform this
Agreement, and this Agreement is a legal, valid and binding obligation of NATCO
and is enforceable in accordance with its terms and conditions.  




3.14

Ability to Carry Out Obligations. The execution and delivery of this Agreement
by NATCO and the performance by NATCO of its obligations hereunder in the time
and manner contemplated will not cause, constitute or conflict with or result in
(a) any breach or violation of any of the provisions of or constitute a default
under any license, indenture, mortgage, instrument, article of incorporation,
bylaw, or other agreement or instrument to which NATCO is a party, or by which
it may be bound, nor will any consents or authorizations of any party other than
those hereto be required, (b) an event that would permit any party to any
agreement or instrument to terminate it or to accelerate the maturity of any
indebtedness or other obligation of NATCO, or (c) an event that would result in
the creation or imposition of any lien, charge or encumbrance on any asset of
NATCO.




3.15

Full Disclosure. None of the representations and warranties made by NATCO herein
or in any exhibit, certificate or memorandum furnished or to be furnished by
NATCO, or on its behalf, contains or will contain any untrue statement of
material fact or omit any material fact the omission of which would be
misleading.




3.16

Assets. NATCO assets are fully included in Exhibit 3.5 and are not subject to
any claims or encumbrances except as indicated in Exhibit 3.5.  All assets of
NATCO will be assigned to a company to be nominated by NATCO by the Closing
Date.




3.17

Material Contracts. A list of NATCO’s material contracts are attached hereto as
Exhibit 3.17, and such contracts shall be made available for inspection within
five (5) days prior to Closing.  




 

3.18

Indemnification. NATCO agrees to indemnify, defend and hold Lassen harmless
against and in respect of any and all claims, demands, losses, costs, expenses,
obligations, liabilities, damages, recoveries and deficiencies, including
interest, penalties and reasonable attorney fees asserted by third parties
against Lassen which arise out of, or result from (i) any breach by NATCO in
performing any of its covenants or agreements under this Agreement or in any
schedule, certificate, exhibit or other instrument furnished or to be furnished
by NATCO under this Agreement, (ii) a failure of any representation or warranty
in this Article III or (iii) any untrue statement made by NATCO in this
Agreement.




3.19

Criminal or Civil Acts. For the period of five (5) years prior to the execution
of this Agreement, no current executive officer, director or principal
stockholder of NATCO has been convicted of a felony crime, filed for personal
bankruptcy, been the subject of a Commission or NASD judgment or decree, or is
currently the subject to any investigation in connection with a felony crime or
Commission or NASD proceeding.







ARTICLE IV

Covenants Prior to the Closing Date




4.1

Investigative Rights. Prior to the Closing Date, each party shall provide to the
other party, and such other party’s counsel, accountants, auditors and other
authorized representatives, full access during normal business hours and upon
reasonable advance written notice to all of each party’s properties, books,
contracts, commitments and records for the purpose of examining the same.  Each
party shall furnish the other party with all information concerning each party’s
affairs as the other party may reasonably request.  If during the investigative
period one party learns that a representation of the other party was not
accurate, no such claim may be asserted by the party so learning that a
representation of the other party was not accurate.




4.2

Conduct of Business. Prior to the Closing Date, each party shall conduct its
business in the normal course and shall not sell, pledge or assign any assets
without the prior written approval of the other party, except in the normal
course of business.  Neither party shall amend its Articles of Incorporation or
Bylaws (except as may be described in this Agreement), declare dividends, redeem
or sell stock or other securities.  Neither party shall enter into negotiations
with any third party or complete any transaction with a third party involving
the sale of any of its assets or the exchange of any of its common stock.




4.3

Confidential Information.  Each party will treat all non-public, confidential
and trade secret information received from the other party as confidential, and
such party shall not disclose or use such information in a manner contrary to
the purposes of this Agreement.  Moreover, all such information shall be
returned to the other party in the event this Agreement is terminated.




4.4

Notice of Non-Compliance.  Each party shall give prompt notice to the other
party of any representation or warranty made by it in this Agreement becoming
untrue or inaccurate in any respect or the failure by it to comply with or
satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement.




ARTICLE V

Conditions Precedent to NATCO’s Performance




5.1

Conditions. NATCO’s obligations hereunder shall be subject to the satisfaction
at or before the Closing Date of all the conditions set forth in this Article V.
 NATCO may waive any or all of these conditions in whole or in part without
prior notice; provided, however, that no such waiver of a condition shall
constitute a waiver by NATCO of any other condition of or any of NATCO’s other
rights or remedies, at law or in equity, if Lassen or the Lassen Security
Holders shall be in default of any of its representations, warranties or
covenants under this Agreement.




5.2

Accuracy of Representations. Except as otherwise permitted by this Agreement,
all representations and warranties by the Lassen Security Holders and Lassen in
this Agreement or in any written statement that shall be delivered to NATCO by
the Lassen Security Holders and Lassen under this Agreement shall be true and
accurate on and as of the Closing Date as though made at that time.




5.3

Performance. Lassen shall have performed, satisfied and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it on or before the Closing Date.




5.4

Absence of Litigation. No action, suit or proceeding, including injunctive
actions, before any court or any governmental body or authority, pertaining to
the transaction contemplated by this Agreement or to its consummation, shall
have been instituted or threatened against Lassen on or before the Closing Date.




5.5

Closing Certificate. Lassen Security Holders and Lassen shall have delivered to
NATCO separate certificates dated the Closing Date signed by the Lassen Security
Holders and Chief Executive Officer of Lassen respectively certifying that each
of the conditions specified in this Article has been fulfilled and that all of
the representations set forth in Article II are true and correct as of the
Closing Date.




5.6

Corporate Action. Lassen shall have obtained the approval of the Lassen Security
Holders for the transaction contemplated by this Agreement.




5.7

Acceptance of Financial Statements. NATCO shall have reviewed and in its sole
discretion accepted, prior to the Closing Date, the Lassen Financial Statements
as set forth in Exhibit 2.11.







ARTICLE VI

Conditions Precedent to Lassen’s Performance




6.1

Conditions. Lassen’s obligations hereunder shall be subject to the satisfaction
at or before the Closing Date of all the conditions set forth in this Article
VI. Lassen may waive any or all of these conditions in whole or in part without
prior notice; provided, however, that no such waiver of a condition shall
constitute a waiver by Lassen of any other condition of or any of Lassen’s
rights or remedies, at law or in equity, if NATCO shall be in default of any of
its representations, warranties or covenants under this Agreement.




6.2

Accuracy of Representations. Except as otherwise permitted by this Agreement,
all representations and warranties by NATCO in this Agreement or in any written
statement that shall be delivered to Lassen by NATCO under this Agreement shall
be true and accurate on and as of the Closing Date as though made at that time.




6.3

Performance. NATCO shall have performed, satisfied and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it on or before the Closing Date.




6.4

Absence of Litigation. No action, suit or proceeding before any court or any
governmental body or authority, pertaining to the transaction contemplated by
this Agreement or to its consummation, shall have been instituted or threatened
against NATCO on or before the Closing Date except as indicated in Exhibit 3.12.




6.5

Officer’s Certificate. NATCO shall have delivered to Lassen a certificate dated
the Closing Date signed by the Chief Executive Officer of NATCO certifying that
each of the conditions specified in this Article has been fulfilled and that all
of the representations set forth in Article III are true and correct as of the
Closing Date.




6.6

Payment of Liabilities. On or before the Closing Date, NATCO shall have paid any
outstanding obligations and liabilities of NATCO through the Closing Date,
including obligations created subsequent to the execution of this Agreement.




6.7

Directors of NATCO. On the Closing Date, one of the members of the Board of
Directors of NATCO shall resign and the Board of Directors of NATCO shall
simultaneously appoint one (1) designee of Lassen to NATCO Board of Directors.  




6.8

Officers of NATCO. Concurrent to this Agreement, the Board of Directors of NATCO
shall execute an employment agreement naming Darry Boyd to the position of Chief
Executive Officer of NATCO effective the date of Final Closing.




6.9

Corporate Action.  NATCO shall increase its authorized capital to consist of: i)
five hundred million (500,000,000) shares of $0.001 par value common stock and
ii) five million (5,000,000) shares of $0.001 par value preferred stock
immediately prior to the issuances of the NATCO Shares to the Lassen Security
Holders.




ARTICLE VII

Closing




7.1

Closing. The closing of this Agreement shall be held at the offices of Leschert
and Company Law Corporation (the “Escrow Agent”), or at any mutually agreeable
place within thirty (30) days of the mutual execution of this Agreement, unless
extended by mutual agreement (“Closing”).  At Closing:




(a)

Lassen shall deliver to the Escrow Agent (i) copies of Exhibit 1.2 executed by
all of the Lassen Security Holders, (ii) share certificates representing the
Lassen Stock duly endorsed by the Lassen Security Holders for transfer to NATCO,
(iii) the closing certificates described in Section 5.5, (iv) signed minutes of
its directors approving this Agreement, the transfer of the Lassen Stock to
NATCO and the registration and issue of new share certificates in the name of
NATCO on Lassen’s Share Register, (v) legal opinion in the form attached as
Exhibit 2.25 and (vi) such other documents and instruments as NATCO’s counsel
may reasonably require (collectively referred to as the “Lassen Closing
Documents”).




(b)

NATCO shall deliver to the Escrow Agent (i) certificates representing three
hundred twenty three million seven hundred and fifty thousand (323,750,000)
NATCO Shares issued in the names of the Lassen Security Holders, pursuant to
Exhibit 1.1, (ii) the officer’s certificate described in Section 6.5, and (iii)
signed minutes of its directors approving this Agreement (collectively referred
to as the “NATCO Closing Documents”).




7.2

Documents in Escrow.  The Escrow Agent shall hold the Lassen Closing Documents
and the NATCO Closing Documents in escrow and undelivered until the conditions
subsequent as described in section 8.1 hereunder have been completed to NATCO’s
satisfaction.




7.3

Escrow Agent.  The parties acknowledge that the Escrow Agent is a solicitor who
acts for NATCO and that he may continue to at as such during the term of this
Agreement.  The Escrow Agent will be deemed not to be in conflict by virtue of
his holding the Closing Documents or performing his duties hereunder.




7.4

Amendments.  The Escrow Agent will have no duties except those that are
expressly set out herein and will not be bound by any notice of a claim or
demand with respect thereto or any waiver, modification, amendment, termination
or rescission of this Agreement unless received in writing and signed by NATCO,
Lassen and Lassen Security Holders.




7.5

Indemnity.  NATCO, Lassen and Lassen Security Holders shall jointly and
severally indemnify and save the Escrow Agent harmless from and against any and
all liability, loss, cost, damages, claims, demands, suits, actions, expenses
and disbursements of whatever kind and nature which may be incurred by, imposed
upon, asserted against or demanded from the Escrow Agent in connection with the
performance of his duties hereunder other than those arising from the gross
negligence or fraud of the Escrow Agent.




ARTICLE VIII

Conditions Subsequent to the Closing Date




8.1

Conditions Subsequent.  Following the Closing Date, the following conditions
subsequent shall be completed to the satisfaction of NATCO:




(a)

Upon and subsequent to the date that is 90 days following the Closing Date,
NATCO shall have the right to retain an expert to be mutually agreed upon
between NATCO and Lassen (the “Expert”) to conduct tests on the prototype(s) of
the Lassen energy panels in order to produce a prototype panel to validate the
technology claims by Lassen (the “Prototype”).  Lassen will fully cooperate with
the Expert and provide all support as needed for the tests.  The Prototype’s
specifications to be verified are as follows:




Rated Power (Watts)                                    3000

Series Fusing (Amps)                                   15

Current at Max. Power (Amps)                    14

Voltage at Max. Power (DC Volts)              220

Short Circuit Current (Amps)                       14.8

Length (Inches)                                             62.5

Width                                                            32.5

Depth of Frame (Inches)                               3.5




(b)

Lassen shall within 90 days following the Closing Date provide NATCO, and
subject to “good faith” acceptance by NATCO, a licensing agreement which shall
include the exclusive license to: i) assemble the "Legacy", a non-patentable
portion of the Lassen energy panels protected by trade secrets, into the Lassen
energy panels; and ii) develop and construct solar/hydrogen/fuel cell power
plants and all other uses to produce solar energy in excess of one (1) megawatt
(“MW”)  using the Lassen energy panels.  




8.2

Release of Escrow.  Within 130 days from the Closing Date, NATCO shall provide a
written confirmation to the Escrow Agent stating that either:




(a)

all of the conditions as specified in section 8.1 have been performed and
completed to the satisfaction of NATCO and the Escrow Agent shall proceed to
deliver the Lassen Closing Documents to NATCO and the NATCO Closing Documents to
Lassen respectively (the “Final Closing”); or




(b)

the conditions as specified in section 8.1 have not been met and this Agreement
shall be terminated.  The Escrow Agent shall return the Lassen Closing Documents
to Lassen and NATCO Closing Documents to NATCO for cancellation.




8.3

Registration and Listing. Following the Final Closing, NATCO shall:




(a)

Continue NATCO’s common stock quotation on the Electronic Over-the-Counter
Bulletin Board system;

(b)

Comply with the Form 8-K requirements of the Securities Exchange Act of 1934
(the “Exchange Act”), including the timely preparation and filing of audited
financial statements as required by Form 8-K;

(c)

Promptly retain a qualified investor and public relations firm; and

(d)

Clear any Exchange Act Rule 144 sales of NATCO common stock offered by any NATCO
common stockholder including affiliates or former affiliates of NATCO within
forty-eight (48) hours of the filing of the Notice of Sale pursuant to Rule 144.

8.4

Corporate Action.  NATCO shall file the required documents and take the required
actions to change its name to “P2 Solar, Inc.” or to such other name as deemed
acceptable to the directors and management of Lassen, within thirty (30) days
following the Final Closing.




8.5  Stock Consolidation.  Within 12 months from the Final Closing, NATCO may
complete no more than one reverse stock split with respect to its common stock
then issued and outstanding on a basis no higher than 10:1.

ARTICLE IX

Miscellaneous




9.1

Captions and Headings. The article and Section headings throughout this
Agreement are for convenience and reference only and shall not define, limit or
add to the meaning of any provision of this Agreement.




9.2

No Oral Change. This Agreement and any provision hereof may not be waived,
changed, modified or discharged orally, but only by an agreement in writing
signed by the party against whom enforcement of any such waiver, change,
modification or discharge is sought.




9.3

Non-Waiver. The failure of any party to insist in any one or more cases upon the
performance of any of the provisions, covenants or conditions of this Agreement
or to exercise any option herein contained shall not be construed as a waiver or
relinquishment for the future of any such provisions, covenants or conditions.
 No waiver by any party of one breach by another party shall be construed as a
waiver with respect to any other subsequent breach.




9.4

Time of Essence. Time is of the essence of this Agreement and of each and every
provision hereof.




9.5

Entire Agreement. This Agreement contains the entire Agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings.




9.6

Choice of Law. This Agreement and its application shall be governed by the laws
of the state of Washington.




9.7

Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




9.8

Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service if served personally on the party to whom notice is to be given,
or on the third day after mailing if mailed to the party to whom notice is to be
given, by first class mail, registered or certified, postage prepaid, and
properly addressed as follows:




NATCO:

NATCO International Inc.

#204

13569- 76 Avenue

Surrey, BC V3W 2W3

Canada

                               

                   

Attn: Raj-Mohinder Gurm, Chief Executive Officer







With a copy to:

Allen D. Leschert
Leschert & Company Law Corporation
200 Granville Square
2760 - 200 Granville Street
Vancouver, British Columbia
V6C 1S4




Lassen:

Lassen Energy, Inc.

Suite 108A #327

                        

            300 Carlsbad Village Dr.

  

                        Carlsbad, CA 92008

Attn: Darry Boyd, Chief Executive Officer




With a copy to:       

The Otto Law Group, PLLC

        

601 Union Street, Suite 4500

        

Seattle, Washington 98101

        

Attn: David Otto

 




9.9

Binding Effect. This Agreement shall inure to and be binding upon the heirs,
executors, personal representatives, successors and assigns of each of the
parties to this Agreement.




9.10

Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.




9.11

Finders. There are no finders in connection with this transaction.




9.12

Announcements.  The parties will consult and cooperate with each other as to the
timing and content of any public announcements regarding this Agreement.




9.13

Expenses. Each party will bear their own expenses, including legal fees incurred
in connection with this Agreement.  The Lassen Security Holders shall not be
responsible for any costs incurred in connection with the transaction
contemplated by this Agreement.




9.14

Survival of Representations and Warranties. The representations, warranties,
covenants and agreements of the parties set forth in this Agreement or in any
instrument, certificate, opinion or other writing providing for in it, shall
survive the Final Closing Date.




9.15

Exhibits. As of the execution hereof, the parties have provided each other with
the exhibits described herein. Any material changes to the exhibits shall be
immediately disclosed to the other party.

 

9.16

Termination, Amendment and Waiver.  




(a)

Termination.  This Agreement may be terminated at any time prior to the Final
Closing Date, whether before or after approval of matters presented in
connection with the share exchange by and between the stockholders of NATCO and
the stockholders of Lassen:




(1)

By mutual written consent of Lassen and NATCO;




(2)

By either Lassen or NATCO;




(i)

If any court of competent jurisdiction or any governmental, administrative or
regulatory authority, agency or body shall have issued an order, decree or
ruling or taken any other action permanently enjoining, restraining or otherwise
prohibiting the transactions contemplated by this Agreement; or




(ii)

If the transaction shall not have been consummated on or before thirty (30) days
following mutual execution of this Agreement, unless the failure to consummate
the transaction is the result of a material breach of this Agreement by the
party seeking to terminate this Agreement.




(3)

By Lassen, if NATCO breaches any of its representations or warranties hereof or
fails to perform in any material respect any of its covenants, agreements or
obligations under this Agreement; and  




(4)

By NATCO, if Lassen breaches any of its representations or warranties hereof or
fails to perform in any material respect any of its covenants, agreements or
obligations under this Agreement.




(b)

Termination after Closing Date.  This Agreement may be terminated by NATCO after
the Closing Date, if the Conditions Subsequent are not completed to NATCO’s
satisfaction.




(c)  

Effect of Termination.  In the event of termination of this Agreement by either
NATCO or Lassen, as provided herein, this Agreement shall forthwith become void
and have no effect, without any liability or obligation on the part of Lassen or
NATCO, and such termination shall not relieve any party hereto for any
intentional breach prior to such termination by a party hereto of any of its
representations or warranties or any of its covenants or agreements set forth in
this Agreement.




(d)  

Extension; Waiver.  At any time prior to the Final Closing Date, the parties
may, to the extent legally allowed, (a) extend the time for the performance of
any of the obligation of the other acts of the other parties, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto or waive compliance with any of the
agreements or conditions contained herein.  Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party.  The failure of any party
to this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights.




(d)

Procedure for Termination, Amendment, Extension or Waiver.  A termination of
this Agreement, an amendment of this Agreement or an extension or waiver shall,
in order to be effective, require in the case of Lassen or NATCO, action by its
respective Board of Directors or the duly authorized designee of such Board of
Directors.








1










In witness whereof, the parties have executed this Agreement concerning the
exchange of securities on the date indicated above.




NATCO INTERNATIONAL INC.

 

 







/s/ Raj-Mohinder S. Gurm

_____________________________

By: Raj Gurm

Its:  Chairman and Chief Executive

      Officer

        







LASSEN ENERGY, INC. AND ITS SECURITY HOLDERS







/s/ Darry Boyd




By: Darry Boyd

Its:  Chairman and Chief Executive

      Officer     




 

Name and Signature of Shareholder

Number and Type of Shares held




DBK Corporation




/s/ Darry Boyd




By:  Darry Boyd

Its: Chairman and Chief Executive

      Officer

 













14,700,000  common shares

Resource Capital Development, Inc.




/s/ Ronald D. Lewis




By:  Ronald D. Lewis

Its:   President













6,300,000 common shares




Capital Group Communications, Inc.




/s/ Devin Bosch




By:  Devin Bosch

Its:   President
















5,250,000 common shares




Peter Kristensen




/s/ Peter Kristensen




By: Peter Kristensen

 













1,750,000  common shares




Briton McConkie




/s/ Briton McConkie




By: Briton McConkie










Joseph Martin, LLC




/s/ Steve Careaga




By: Steve Careaga

Its:  Manager







The Otto Law Group, PLLC




/s/ David M. Otto

 













1,750,000  common shares



















1,750,000 common shares




By: David M. Otto

Its:  President







Total:               

 




875,000 common shares




32,375,000 common shares

 

 

 





2







EXHIBIT 1.1




LIST OF LASSEN SECURITY HOLDERS TO RECEIVE NATCO COMMON STOCK




(To be provided prior to Closing)





1













EXHIBIT 1.2




SUBSCRIPTION AGREEMENT




(To be provided prior to Closing)





1










EXHIBIT 2.11




LASSEN FINANCIAL STATEMENTS




(To be provided prior to Closing)





1










EXHIBIT 2.13




LASSEN LIABILITY SCHEDULE




(To be provided prior to execution of Agreement)

     Creditor

Amount Owed

1.

 State of California                                                        $750

2.

DBK
                                                                        $13,300

3.

RCD
                                                                        $24,000







Total
                                                                        $38,050











1










EXHIBIT 2.22




LASSEN ASSETS




(To be provided prior to execution of Agreement)

Asset

1.

Patent Application, Reference Number 20070204899, filed with the United States
Patent and Trademark Office (“USPTO”) on March 2, 2006 (the “Patents”).




Pursuant to the Assignment of Patents executed on February 28, 2008, Darry
Lafayette Boyd (“Boyd”) assigned all of Boyd’s right, title and interest in and
to the Patents, and any and all continuations, divisions, reissuances, renewals
and extensions thereof to Lassen Energy, Inc. (“Lassen”) in consideration for
fourteen million seven hundred thousand (14,700,000) shares of Lassen’s common
stock.




2.

Exclusive Intellectual Property, Licensing, Manufacturing and Purchase Agreement
by and between DBK Corporation, Darry Boyd, Resource Capital Development, Inc.,
and Lassen Energy, Inc.




DBK Corporation (“DBK”) and Boyd will grant Lassen an exclusive license to
assemble and utilize the portion of the solar panel known as the “Legacy”.  The
solar panel consists of 2 primary parts: i) Part A, which is represented by
Patent Application, Reference Number 20070204899, filed with the USPTO on March
2, 2006; and ii) Part B, which is protected by trade secrets, and which a
general description is provided on Schedule 1 to the Licensing Agreement.  DBK
will manufacture the Legacy and will provide Legacy units to Lassen to be
assembled with Part A to make up the complete solar panel.  Boyd has agreed to
transfer all the trade secrets, know-how and other information concerning the
Legacy to a mutually agreeable escrow agent which shall be released to Lassen in
the event that Boyd and/or DBK cannot provide units of the Legacy to Lassen.
 Additionally, Lassen will have the exclusive right to develop and construct all
sources who produce in excess of one (1) Megawatt (“MW”) of solar electric power
using the solar panels produced by Lassen (otherwise known as “Power Plants”).
 DBK currently has agreements in place with its dealers whereby dealers can
purchase solar panels for use equal to or less than one (1) MW.  After the
licensing agreement, Lassen will be the sole manufacturer of the solar panels
which the dealers will receive. The exclusive licenses shall expire on January
31, 2009 if Lassen does not close at least $10,000,000 of financing on or prior
to January 31, 2009.




3.

Binding Letter of Intent for the purchase of certain real property in Lassen
County, California, signed March 18, 2008 (to be amended).




This is a binding letter of intent (“LOI”) between Lassen and Jagjit S. Kang
(“Kang”) for the purchase and sale of real property in Lassen County, California
identified by Assessor's Parcel No. 133-080-13, 9  & 42,  additional locators RS
No. 2-5-03 in Section 14 & 15, T28N, R16E, MDM (BK 38 Pg. 21) (the “Property”).
  Lassen and Kang will execute an amendment to the LOI extending the date for
completing the purchase and sale of the Property.  The definitive purchase and
sale agreement is expected soon thereafter.

EXHIBIT 2.23




LASSEN MATERIAL CONTRACTS




(To be provided prior to Closing)































































































































EXHIBIT 2.25




FORM OF OPINION FROM LASSEN’S and LASSEN SECURITY HOLDERS’ COUNSEL




(To be typed on the letterhead of the Lassen Security Holders’and Lassen’s
solicitors)




NATCO International Inc.

#204

13569- 76 Avenue

Surrey, BC V3W 2W3

Canada

Attn: Raj-Mohinder Gurm, Chief Executive Officer




Leschert & Company Law Corporation

2760-200 Granville Street

Vancouver

British Columbia

V6C 1S4




Attention: Mr. Allen D. Leschert




Dear Sirs:




Re:

Natco International Inc. acquisition of all the issued and outstanding shares in
Lassen Energy, Inc. (“Lassen”)




We have acted as counsel to all the security holders of Lassen (collectively the
“Lassen Security Holders”) and Lassen, in connection with the sale of all of the
issued and outstanding shares in the capital of Lassen (the “Lassen Stock”) to
Natco International Inc. (“NATCO”) in consideration of 32,375,000 fully paid and
non-assessable common shares of NATCO (the “NATCO Shares”), all pursuant to the
terms of a share purchase agreement dated for reference April __, 2008 (the
“Agreement”) among the Lassen Security Holders, NATCO and Lassen.




As counsel for the Lassen Security Holders and Lassen, we have participated in
the preparation of or have reviewed and have attended to the execution of:




1.

the Agreement;




2.

resolutions of the Board of Directors of Lassen authorizing the execution,
delivery and performance of the Agreement;




3.

resolutions of the Board of Directors of Lassen authorizing the transfer of
Lassen Stock to NATCO;




4.

duly endorsed share certificates for transfer of Lassen Stock from Lassen
Security Holders to NATCO (the “Stock Transfers”); and




5.

closing certificates from the Lassen Security Holders and Lassen as anticipated
in the Agreement (the “Closing Certificate”).




In addition to the foregoing, we have examined such statutes, public and
corporate records, documents and certificates, and have considered such
questions of law as we have deemed relevant and necessary as a basis for the
opinions expressed herein.  In all such examinations we have assumed the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals, the conformity to authentic original documents of all documents
submitted to us as certified and photostatic copies or facsimiles thereof and
the originals of such certified or photostatic copies or facsimiles.




Whenever an opinion in this letter is qualified by the phrase “to the best of
our knowledge” with respect to the existence or absence of facts, it is intended
to indicate that during the course of our representation of the Lassen Security
Holders and Lassen, no information has come to our attention which would give us
actual knowledge of the existence or absence of such facts.  However, we have
not undertaken any independent investigation to determine the existence or
absence of such facts and any limited enquiry undertaken by us during the
preparation of this opinion letter should not be regarded as such an
investigation.  No inference as to our having constructive knowledge of the
existence or absence of such facts should be drawn merely from the fact of our
representation of the Lassen Security Holders and Lassen.




The opinions herein are based on the laws of the State of Washington and the
laws of the United States applicable therein in effect as of the date hereof.




In connection with this opinion, we have assumed or relied on the following:




(a)

in connection with the opinion expressed in paragraph 1 below, we have relied
upon Certificates of Good Standing from the California Registrar of Companies
for Lassen dated _________, 2008;




(b)

in connection with the opinion expressed in paragraph 3 below, we have assumed
that the Agreement and the Closing Certificate have been duly executed and
delivered by the Lassen Security Holders and Lassen and that the Agreement and
Closing Certificate constitute legal, valid and binding obligations of the
Lassen Security Holders and Lassen and are enforceable against them in
accordance with their terms subject to qualifications on enforceability referred
to below; and




(c)

in connection with the opinion expressed in paragraph 8 below, we have relied
upon the Closing Certificate from the Lassen Security Holders and Lassen dated
_________, 2008.




Based and relying upon the foregoing, we are of the opinion that as at the date
hereof:




1.

Lassen has been duly incorporated, organized and is a validly existing company
under the laws of the State of California and is in good standing according to
the records of the Registrar of Companies with respect to the filing of annual
returns.




2.

Lassen has the corporate power and authority to conduct the business which, to
the best of our knowledge, it is presently carrying on.




3.

Lassen has full corporate power and authority to enter into the Agreement and to
perform all of its obligations thereunder.  Lassen has taken all actions
required to enable it to execute and deliver the Agreement and to perform all of
its obligations thereunder.




4.

The authorized capital of Lassen consists of 1,000,000,000 common shares, par
value $0.001 per share, of which 32,375,000 common shares are issued and
outstanding and there are no individuals or companies who or which beneficially
own, directly or indirectly, any of the issued and outstanding shares of Lassen
other than the Lassen Security Holders.




5.

There are no outstanding options, warrants, subscriptions, conversion rights or
other similar rights to purchase, acquire or require the issuance of common
shares of Lassen.




6.

All necessary corporate action required of Lassen to permit the due and valid
sale and transfer of legal and beneficial ownership of the Lassen Stock has been
duly and validly effected.




7.

All closing conditions that any of the Lassen Security Holders and Lassen are
entitled to rely on or waive as described in the Agreement have been duly
satisfied.




8.

Upon delivery of the Stock Transfers to Lassen and the issuance of a new share
certificate registered in the name of NATCO, NATCO will become the legal and
beneficial owner of the Lassen Stock.




9.

The execution, delivery and performance of the Agreement have been duly
authorized by all requisite corporate action and the Agreement has been duly
executed and delivered by Lassen.  There is no provision in the Memorandum of
Incorporation, Articles or any unanimous shareholders’ agreement (collectively
“Constating Documents”) in effect as of the date hereof in Lassen requiring
further consent or action for the execution and delivery of the Agreement by it.
 The execution and delivery of the Agreement and the performance by Lassen of
its obligations thereunder will not violate any provision of their respective
Constating Documents.




10.

To our knowledge, the execution and delivery of the Agreement and the
performance by the Lassen Security Holders or Lassen of their obligations
thereunder will not violate any provision of any agreement to which any of the
Lassen Security Holders or Lassen is a party, or any of the Lassen Security
Holders’ or Lassen’s property is subject.




11.

To our knowledge, the execution and delivery of the Agreement, and performance
by Lassen Security Holders or Lassen thereunder will not violate any order or
decree of any court, governmental authority, bureau, or agency binding on the
Lassen Security Holders or Lassen.




12.

The execution and delivery of all document related to the transfer of Lassen
Stock under the Agreement by the Lassen Security Holders will not violate any
provisions of existing statutory law, rule or regulation applicable to the
Lassen Security Holders or Lassen.




13.

To our knowledge, there are no actions, suits, or proceedings at law, in equity
or before any governmental authority, pending against or affecting the Lassen
Security Holders or Lassen, which would affect the validity of the Agreement.




The undersigned acknowledges that this opinion has been requested by NATCO, that
there is privity between NATCO, its successor and assigns and the undersigned
and that NATCO is relying on the conclusions set forth in this opinion in
closing the transaction as anticipated in the Agreement and might be harmed if
they are incorrect.




Our opinions herein are subject to the following qualifications:




(a)

the enforceability of the Agreement may be limited by bankruptcy, insolvency and
other laws generally affecting the enforcement rights of creditors generally and
to the discretion of the courts in granting equitable remedies, including the
remedies of specific performance and injunction and no opinion is expressed with
respect to the enforceability of the Lassen Security Holders’ and Lassen’s
obligations under the Agreement; and




(b)

no opinion is given as to the availability of specific performance or other
equitable remedies in any particular instance.




This opinion is provided solely for your use in connection with the above
referred transaction and may not be used or relied upon by any other person in
connection with this or any other matters or transaction without prior written
consent.




Yours very truly,




LASSEN SECURITY HOLDERS’ & LASSEN’S COUNSEL




Per:








1










EXHIBIT 3.5




NATCO FINANCIAL STATEMENTS




(To be provided prior to Closing)





1










EXHIBIT 3.8




NATCO TAX RETURNS




(To be provided prior to Closing)





1













EXHIBIT 3.12




NATCO LITIGATION

NATCO has commenced legal proceedings in British Columbia Supreme Court against
Photo Violation Technologies Corp. (“PVT”) and its president, Fred Mitschele
(a.k.a., Fred Marlatt) (“Mitschele”), claiming punitive, exemplary and
consequential damages and other remedies arising from breach of contract and
wrongful conduct on the part of Mitschele (“PVT Lawsuit”).  NATCO claims PVT has
breached the agreement among NATCO, PVT and Mitschele, entered into on or about
March 16, 2007 (the “PVT Agreement”), which provides for completion of a
previously announced reverse merger between NATCO and PVT (the “Reverse
Merger”). NATCO also claims in Court documents that Mitschele has engaged in a
number of wrongful acts, including inducing breach of contract, attempting to
divert prospective investors from NATCO to PVT, failing to provide financial
statements and other necessary documents and wrongfully instructing PVT’s
counsel to purportedly terminate the Reverse Merger.  NATCO is seeking to
recover approximately $1.5 million which was advanced to PVT in contemplation of
the Reverse Merger, plus obtain additional damage and other relief against PVT
and Mitschele arising from their conduct.

PVT has also commenced legal proceedings in British Columbia Supreme Court
against NATCO and its President, Raj-Mohinder S. Gurm, and two other individuals
PVT alleged were “de facto” directors of NATCO, claiming damages and other
remedies arising from breach of confidence, misrepresentation, misuse of
confidential information and libel over the dealings involving the PVT Agreement
(the “PVT Counterclaim”).  PVT is seeking an unspecified amount of damages plus
other relief against the defendants.

Prior to the Final Closing, NATCO will assign its rights and obligations to the
PVT Lawsuit and the PVT Counterclaim to a third party, who in turn will execute
a full indemnification in favor of NATCO from all actions arising from the
Reverse Merger, the PVT Counterclaim and PVT Lawsuit.














































EXHIBIT 3.16




NATCO ASSETS




(To be provided prior to Closing, if necessary)




























































































































EXHIBIT 3.17




NATCO MATERIAL CONTRACTS




None











1








